DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (US 2021/0367742, hereinafter Marco, claiming priority date of provisional application 62/805,796) and in view of Babaei et al (US 2019/0075563, hereinafter Babaei).

Regarding claim 1, Marco discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, configuration information on a configured grant including first information on an offset (BS transmits a configuration message to the UE, Para [0089], configured grant configuration includes a time offset, Para [0049]); identifying a resource for initializing the configured grant based on the configuration information (determining the symbol for which uplink grant recurs, Para [0092]); wherein the resource is identified, based on the offset and a system frame number used for determination of the offset in a time domain (using SFN and offset in the determination, Para [0092]), and wherein, in case that the configuration information further includes second information on a time reference system frame number (time reference SFN, Para [0092]), the system frame number is determined based on a number indicated by the second information (time reference indicates the most recent previous system frame number prior to reception of the configuration message, claim 1, Para [0071].  Also see Para [0072, 87] from provisional application 62/805,796);				the wireless device receives configuration parameters for periodic resource allocations such as configured grants, with periodicity parameter and the UE transmits first uplink transport block in the determined radio resource of the periodic resource allocation, Para [0242].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Babaei in the system of Marco in order to avoid collisions when two UEs collide in the same grant free resource pool.
Regarding claims 2, 7, 12 and 17, Marco discloses the method/terminal/BS of claim 1/6/11/16, wherein the system frame number is determined as a closest system frame number with the number indicated by the second information, preceding a reception of the configuration information (time reference SFN, where the time reference indicates the most previous occurrence of a system frame number prior to reception of the configuration message, claim 1).
Regarding claims 3, 8, 13 and 18, Marco discloses the method/terminal/BS of claim 1/6/11/16, wherein the configuration information further includes third information associated with a symbol length (variable S is the symbol length, Para [0092]), and wherein the third information is used to determine a symbol for the identified resource (symbol for which the uplink grant recurs is determined by various parameters, Para [0092-93]).
Regarding claims 4, 9, 14 and 19, Marco discloses the method/terminal/BS of claim 1/6/11/16, wherein the configuration information is received/transmitted by a radio resource control (RRC) message, and wherein the configured grant is a configured grant type 1 (configuration message is an RRC message, Para [0089], RRC parameters for configured grant type 1, Para [0092]).
Regarding claims 5, 10, 15 and 20, Marco discloses the method/terminal/BS of claim 4/9/14/19, wherein the RRC message further includes information on a periodicity, and wherein the uplink transmission for the configured grant type 1 is performed based on the periodicity (configure periodic resources, Para [0023], preconfigured resources for CG, which are periodic, Para [0031], CG with periodicity, Para [0034]).
Regarding claim 6, Marco discloses a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, configuration information BS transmits a configuration message to the UE, Para [0089], configured grant configuration includes a time offset, Para [0049]); wherein the resource is identified based on the offset and a system frame number used for determination of the offset in a time domain (determining the symbol for which uplink grant recurs, Para [0092], using SFN and offset in the determination, Para [0092]), and wherein, in case that the configuration information further includes second information on a time reference system frame number (time reference SFN, Para [0092]), the system frame number is determined based on a number indicated by the second information (time reference indicates the most recent previous system frame number prior to reception of the configuration message, claim 1, Para [0071].  Also see Para [0072, 87] from provisional application 62/805,796); but does not explicitly disclose receiving, an uplink grant for the configured grant started in a resource, Babaei discloses the wireless device receives configuration parameters for periodic resource allocations such as configured grants, with periodicity parameter and the UE transmits first uplink transport block in the determined radio resource of the periodic resource allocation, Para [0242].  
Regarding claim 11, Marco discloses a terminal (UE, Para [0021]) in a wireless communication system, the terminal comprising: a transceiver (transceiver, inherent); and a controller (processor, inherent) configured to: control the transceiver to receive, from a base station, configuration information on a configured grant including first information on an offset (BS transmits a configuration message to the UE, Para [0089], configured grant configuration includes a time offset, Para [0049]); identify a resource for initializing the configured grant based on the configuration information (determining the symbol for which uplink grant recurs, Para [0092]); wherein the resource is identified, based on the offset and a system frame number used for determination of the offset in a time domain (using SFN and offset in the determination, Para [0092]) and wherein, in case that the configuration information further includes second information on a time reference system frame number (time reference SFN, Para [0092]), the system frame number is determined based on a number indicated by the second information (time reference indicates the most recent previous system frame number prior to reception of the configuration message, claim 1, Para [0071].  Also see Para [0072, 87] from provisional application 62/805,796); but does not explicitly the wireless device receives configuration parameters for periodic resource allocations such as configured grants, with periodicity parameter and the UE transmits first uplink transport block in the determined radio resource of the periodic resource allocation, Para [0242].  
Regarding claim 16, Marco discloses a base station (base station, Para [0021]) in a wireless communication system, the base station comprising: a transceiver (transceiver, inherent); and a controller (processor, inherent) configured to: control the transceiver to transmit, to a terminal, configuration information on a configured grant including first information on an offset (BS transmits a configuration message to the UE, Para [0089], configured grant configuration includes a time offset, Para [0049]); wherein the resource is identified based on the offset and a system frame number used for determination of the offset in a time domain (determining the symbol for which uplink grant recurs, Para [0092], using SFN and offset in the determination, Para [0092]), and wherein, in case that the configuration information further includes second information on a time reference system frame number (time reference SFN, Para [0092]), the system frame number is determined based on a number indicated by the second information (time reference indicates the most recent previous system frame number prior to reception of the configuration message, claim 1, Para [0071].  Also see Para [0072, 87] from provisional application 62/805,796); but does not explicitly disclose control the transceiver to receive, an uplink grant for the configured grant started in a resource.  Babaei discloses the wireless device receives configuration parameters for periodic resource allocations such as configured grants, with periodicity parameter and the UE transmits first uplink transport block in the determined radio resource of the periodic resource allocation, Para [0242].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461